Exhibit 16 June 3, Securities and Exchange CommissionWashington, D.C. 20549 Ladies and Gentlemen: We were previously principal accountants for Enterprise Financial Services Corp and subsidiaries (the Company) and, under the date of March 12, 2010, we reported on the consolidated financial statements of the Company as of and for the years ended December 31, 2009 and 2008 and the effectiveness of internal control over financial reporting as of December 31, 2009. On May 28, 2010, we were dismissed.
